Citation Nr: 1226403	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

3.  Entitlement to service connection for left thumb tenosynovitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to October 1987.  She also served in the United States Naval Reserve from February 1982 to November 1983 and in the United States Army Reserve from November 1983 to December 1984, and again from December 1984 to February 2005. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. 

The Veteran had a hearing before the Board in August 2007.  A transcript of the hearing is of record.  

In January 2008 and July 2010, the Board remanded the issues on appeal for further development.

In June 2012, the Board advised the Veteran that the Veterans Law Judge who conducted the August 2007 hearing is no longer employed by the Board and asked her whether she wished to appear at another hearing.  She was advised that if she did not respond within 30 days of the date of the letter, the Board would assume she did not want another hearing and would proceed accordingly.  The Veteran did not respond.  Thus, the Board will proceed with the adjudication of her appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required on the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 

In the July 2010 remand, the Board requested that the RO/AMC confirm the Veteran's Naval and Army Reserves service dates, to include dates and periods of ACDUTRA (active duty training) and INACDUTRA (inactive duty for training); obtain a VA medical opinion on whether the Veteran's hypertension was incurred in active duty, or incurred in or aggravated during any period of ACDUTRA; and obtain a VA medical opinion on whether the Veteran's previously diagnosed neurological disability of the hands, to include carpal tunnel syndrome, and left thumb tenosynovitis were incurred in active duty, or incurred in or aggravated during any period of ACDUTRA or INACDUTRA. 

Accordingly, the AMC requested verification of the Veteran's Reserve dates from the Defense Personnel Records Information Retrieval System (DPRIS).  Records from DPRIS were received, but they do not confirm any periods of ACDUTRA or INACDUTRA.  Although the AMC did not fully document its efforts to obtain this information or issue a statement regarding its unavailability, given the history of attempts, the Board finds that further attempts would be futile.  

With respect to the requested medical opinions, the record reflects that the Veteran was afforded new VA examinations for her claimed disabilities.  However, the opinions provided are inadequate.

A September 2010 VA examination report reflects a history of hypertension since 1997, which the examiner noted was different from that of the October 2008 VA examination report showing a history of hypertension since 1992.  After examining the Veteran, the examiner stated that the hypertension was not incurred during active duty or training.  

The examiner did not provide an opinion on whether the hypertension was aggravated during any period of ACDUTRA.  Thus, a supplemental opinion is needed, in compliance with the July 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is true that the dates of the Veteran's periods of ACDUTRA are unavailable, and that it would be pure speculation to say that her hypertension was incurred in any such period.  However, to afford her every possible consideration, the Board finds that an opinion on whether her hypertension was aggravated at any time during her Reserve service from October 1987 to February 2005 is warranted.  VA medical records indicate that her hypertension was diagnosed in 2001.  Thus, the examiner is asked to state whether the Veteran's hypertension was aggravated beyond the natural progression of the disease during her Reserve service, particularly from January 2001 to February 2005.  

Further, while not previously addressed in its previous Remands, nor specifically argued by the Veteran, an opinion should be given as to the likelihood of there being an etiological relationship between the Veteran's hypertension and her service connected disabilities, to include the medications she takes to treat those disabilities.

An October 2010 VA examination report reflects a history of a gradual onset of left thumb pain beginning in 1986 which the Veteran attributed to her daily work as a stenographer.  She stated that she was eventually diagnosed with carpal tunnel syndrome of the left wrist.  She also reported a history of a gradual onset of right hand pain since 1989 or 1990.  She stated that she was diagnosed with a trigger finger.  She reported having no problems with her hands prior to service and no injuries since discharge.  After examination, the examiner provided diagnoses of bilateral tenosynovitis of the thumb and bilateral carpal tunnel syndrome.  The examiner deferred opinion until reviewing the claims file.

In a January 2011 addendum, the above examiner stated that a review of the service treatment records shows no chronic complaints related to the hands, wrists, or left thumb.  The examiner then stated that, due to the lack of service treatment record evidence, any previously diagnosed neurologic disability of the hands, including carpal tunnel syndrome, and left thumb tenosynovitis were not incurred in active duty or aggravated in the line of duty.  

The examiner did not provide an opinion on whether either disability was incurred during any period of ACDUTRA or INACDUTRA.  This omission is not critical to the appeal.  However, of importance is that it appears that the examiner did not consider the Veteran's statements regarding the onset and continuity of her symptoms.  Thus, a supplemental opinion commenting on the Veteran's statements is needed.  Again, as the dates of the Veteran's periods of ACDUTRA and INACDUTRA are unavailable, the Board reiterates that it would be pure speculation to say that either disability was incurred in any such period.  

However, as above, to afford her every possible consideration, the Board finds that an opinion on whether either disability was aggravated at any time during her Reserve service is warranted.  VA medical records indicate that her hand symptoms began in 2002.  Thus, the examiner is asked to state whether the Veteran's carpal tunnel syndrome and left thumb tenosynovitis were aggravated beyond the natural progression of the injuries during her Reserve service, particularly from January 2002 to February 2005, to include her particular duties.    

Next, while not previously addressed in its previous Remands, nor specifically argued by the Veteran, an opinion should be given as to the likelihood of there being an etiological relationship between the Veteran's hypertension and her service connected arthritis of the hands.  Specifically, the question is whether there may be a secondary relationship between the Veteran's carpal tunnel syndrome and thumb disorder and her arthritis.

Lastly, the Veteran receives treatment from the Dorn VA Medical Center (VAMC), and the record contains treatment notes dated through December 2008.  Thus, the RO should obtain any outstanding treatment notes since that time. 




Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Dorn VAMC since December 2008.  

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by the examiner who completed the September 2010 VA examination for an addendum that addresses the following.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond the natural progression of the disease during her Reserve service from October 1987 to February 2005, particularly from January 2001 to February 2005.  VA medical records indicate that her hypertension was diagnosed in 2001.  The examiner is also asked to provide an opinion as to whether it is as likely as not that the Veteran's hypertension was caused or aggravated by her service connected disabilities, to include the use of medications to treat those disorders.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete 


explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Also arrange for the Veteran's claims file to be reviewed by the examiner who completed the October 2010 VA examination and provided the January 2011 opinion for an addendum that addresses the following.

The examiner should comment on the Veteran's reported onset and continuity of carpal tunnel syndrome and left thumb tenosynovitis and opine as to whether it is at least as likely as not that either disorder had its onset during active service from December 1984 to October 1987.  The Board emphasizes that the Veteran's report of experiencing hand since as early as 1989 is deemed credible.

The examiner should also opine as to whether it is at least as likely as not that either disorder was aggravated beyond the natural progression of the injury during her Reserve service from October 1987 to February 2005, particularly from January 2002 to February 2005.  In this regard, VA medical records indicate that her hand symptoms began in 2002.  

Further, the examiner is asked to provide an opinion as to whether it is as likely as not that the Veteran's bilateral carpal tunnel syndrome and left thumb tenosynovitis  was caused or aggravated by her service connected disabilities, to include arthritis of the hands.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

